COURT
OF APPEALS
SECOND DISTRICT OF TEXAS

FORT WORTH
 
NO. 02-09-00147-CV
 
 



In
  re Nyagudi Okumu


 


RELATOR
 




 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION 
------------
The court has considered relator=s
petition for writ of habeas corpus and is of the opinion that the petition
should be dismissed as moot.  We have
been informed by the trial court that it has directed relator=s
release from confinement, and the Tarrant County Sheriff has informed us that
relator has been released from confinement. 
Accordingly, relator=s
petition for writ of habeas corpus is dismissed as moot.






Relator shall pay all costs
incurred in this proceeding, for which let execution issue.                             
 
PER CURIAM
 
 
 
PANEL:  MEIER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  June 30, 2009 





      1See
Tex. R. App. P. 47.4.